Citation Nr: 0933360	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran had active duty for service from May to September 
1964, and served on active duty from May 1968 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part denied 
entitlement to service connection for bilateral tinnitus and 
bilateral hearing loss.

The Veteran provided testimony before the undersigned at the 
RO in May 2009.  A transcript of the hearing is of record.  

The April 2007 rating decision also denied an increased 
rating for service-connected otitis externa, left ear.  
However, the April 2007 notice of disagreement did not 
initiate an appeal with respect to that issue and it is, 
therefore, not before the Board.  


FINDINGS OF FACT

1.  Current tinnitus is the result of noise exposure in 
service.  

2.  Current hearing loss disability has not been demonstrated 
in the right ear.

3.  Current left ear hearing loss is not the result of a 
disease or injury in service. 


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112(a), 1154(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Nonetheless, the October 2006 
letter included this notice.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the October 2006 letter.  He was also told to 
submit relevant evidence in his possession.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment 
and examinations, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in February 
and March 2007 for his service connection claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, chronic diseases, such as sensorineural hearing loss, 
as a disease of the central nervous system, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service (or within the 
presumptive period under § 3.307), so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Tinnitus

The Veteran contends that he incurred tinnitus during active 
duty service as the result of noise exposure from a gun 
exploding near his ear, from his work with loud truck 
engines, and from gunfire he was near while on base in the 
Republic of Vietnam. 

The Veteran's April 1968 enlistment and October 1969 
separation examinations and reports of medical history show 
that his ears were noted to be normal and that he did not 
have a history of ear problems.  However, an August 1968 
treatment record shows that the Veteran reported ringing in 
his ears after his gun exploded near his face.  

While the Veteran was treated consistently for otitis externa 
post discharge, he was not regularly treated for tinnitus.  
In a July 1986 private treatment record the Veteran reported 
occasional tinnitus.  

On VA examinations in October 1987 and February 1988, to 
evaluate the service connected otitis externa, the Veteran 
reported recurrent itching and swelling in both ears, but 
tinnitus was not reported.  

At a September 1990 VA examination, the Veteran again 
complained of itching in both ears and reported occasional 
ear aches.  Tinnitus was not reported.

The next clinical reports of tinnitus are on the February and 
March 2007 VA examinations.

In February 2007, the Veteran received a VA ear, nose, and 
throat examination.  After reviewing the Veteran's medical 
record and noting his history of ear infections, the examiner 
described the Veteran's accounts of being within less than 
100 yards from the artillery unit and being exposed to 
constant gunfire noise.  The Veteran described the constant 
ringing in his ears which was more prevalent at night.  He 
also explained that as a firefighter he used ear protection.  
The examining physician diagnosed tinnitus aurium and stated 
that it was as likely as not that the Veteran's tinnitus was 
related to his military service in Vietnam.  

In March 2007, the Veteran received a VA audiological 
examination, during which he reported constant bilateral high 
pitched tinnitus since service.  The examiner reviewed the 
case file and noted that the October 1990 VA audiological 
examination did not include a report of tinnitus.  The 
examiner concluded that the Veteran's tinnitus was not the 
result of military noise exposure because the Veteran had not 
reported it on the 1990 examination.  

In testimony before the Board in May 2009 the Veteran 
explained that his earlier claims involved otitis externa 
because that was the more prevalent problem and because he 
didn't know that tinnitus was a disability or that he could 
receive benefits for service-connected tinnitus.  He stated 
that as soon as he learned of the diagnosis and possibility 
for benefits, he filed this claim.  The Veteran reported that 
the ringing in his ears had been constant since his gun 
exploded near his face during service.  

When a Veteran engaged in combat during service, satisfactory 
lay evidence that an injury or disease was incurred in 
service will be accepted as sufficient proof of service 
connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step 
sequential analysis that must be undertaken when a combat 
Veteran seeks benefits under the method of proof provided by 
the statute.  First, it must be determined whether the 
Veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the 
Veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

While the Veteran reported serving on the machine gun line as 
a secondary job when his base was under attack, his service 
personnel records reflect that he was an auto mechanic and do 
not indicate any combat experience.  He has not reported 
combat participation prior to the recent hearing.  However, 
even without the presumptions of 38 U.S.C.A. § 1154(b), the 
record supports a finding that there was tinnitus in service.  
In an assessment completed in July 1968, the Veteran reported 
ringing in his ears.  

The Veteran is competent to report current symptoms of his 
claimed tinnitus and when such symptoms began.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran has reported 
ringing in the ears beginning in service and continuing 
since.  Furthermore, the February and March 2007 VA examiners 
diagnosed current tinnitus and there is no clear medical 
evidence against finding current tinnitus.  Hence, the 
elements of a current disability and in-service disease or 
injury are established.  

The remaining question is whether there is a nexus between 
the current disability and service.  The post service records 
show that the Veteran reported to the VA examiner that 
tinnitus symptoms began during active service.  There are two 
opposing VA examinations of record, one establishing a 
positive medical link between current tinnitus and service, 
the other stating that the two are not connected.  Both 
examiners reviewed the medical files, noted the Veteran's 
statements and reports, and performed a physical examination.  

The examiner providing the negative opinion, however, did not 
apparently consider the treatment for tinnitus in service or 
the report of tinnitus in 1986.  The failure to discuss this 
history lessens the probative value of the negative opinion.  

While the March 2007 examiner ultimately concluded that the 
Veteran's disability was not the result of in-service 
military noise exposure because the tinnitus was not reported 
in the earlier examination, the Veteran explained that the 
otitis externa was the main focus on his previous claims and 
that he was unaware of the diagnosis and possibility of 
service connection for tinnitus.  

The evidence is in at least equipoise as to whether the 
Veteran's current tinnitus is connected to service.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for tinnitus.  38 
U.S.C.A. § 5107(b).

Hearing Loss

The Veteran contends that he also incurred bilateral hearing 
loss during active duty service in the Republic of Vietnam. 

As noted above, the Veteran's April 1968 enlistment 
examination and report of medical history shows that his ears 
were noted to be normal and that he did not have a history of 
ear problems.  In a July 1968 and a November 1968 service 
treatment record, the Veteran reported decreased hearing 
after his gun exploded near his face.  Hearing tests 
conducted at that time were found to be negative for hearing 
loss. The October 1969 separation examination showed that 
speech reception thresholds were 0 decibels at all 
frequencies.

The initial VA examination was conducted in January 1985.  
There were no reported complaints or findings referable to 
hearing loss.  Itching, pain and tenderness was attributed to 
otitis externa.

On the VA examinations in 1987, 1988 and 1990, the Veteran 
noted that he might be experiencing some slight hearing loss.  
Audiology examinations were not conducted at the time of the 
1987 or 1988 examinations.  

An audiological examination in October 1990 showed the 
following speech reception thresholds in decibels at the 
specified frequencies:



Hertz	500	1,000	2,000	3,000	4,000	

Right	--	15	10	10	15
Left	 	--	15	10	10	30

Speech discrimination was 100 percent in both ears.  The 
diagnoses included no deafness.

The next record related to hearing loss was the March 2007 VA 
examination.

During the March 2007 VA audiological examination, the 
examiner reviewed the case file and noted that the Veteran's 
hearing was within normal limits at enlistment and 
separation.  The examiner noted that the October 1990 VA 
audiological examination showed a mild sensorineural hearing 
loss at 4000 Hz which was not present at the time of 
separation from service.  

The current examination revealed the following speech 
reception thresholds in decibels at the specified 
frequencies:

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	10	10	20	20
Left	 	5	10	15	15	40

Speech recognition scores were 98 percent in the right ear, 
and 100 percent in the left.

The March 2007 examiner found that the Veteran's hearing was 
within normal limits in the right ear and there was mild 
sensorineural hearing loss in the left ear at 4000 Hz.  

The examiner concluded that the Veteran's hearing loss was 
not due to service because his hearing was found to be within 
normal limits when he left the military.  The examiner stated 
that it was more likely that his loss was related to later 
noise exposure as a firefighter.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Right Ear

Tests of the Veteran's right ear have never shown hearing 
loss as defined by VA.  Hence a current disability has not 
been demonstrated.  As an essential element of service 
connection has not been demonstrated, service connection for 
right ear hearing loss is not possible.

Left Ear

While the Veteran reported serving on the machine gun line as 
a secondary job when his base was under attack, his service 
personnel records reflect that he was an auto mechanic and do 
not indicate any combat experience.  This evidence is, 
therefore, not consistent with the circumstances, conditions, 
or hardships, of service.  38 U.S.C.A. § 1154(b).

In any event the service treatment records show that he was 
seen with a complaint of hearing loss after an explosion near 
his ear.  This is consistent with his competent reports of 
his history.  Hence the element of an in-service injury is 
demonstrated.

The March 2007, VA examination documents a current hearing 
loss in the left ear for VA purposes.  While the Veteran has 
provided competent reports of a continuity of symptomatology, 
the record shows normal hearing with no complaints of hearing 
loss at the time of service discharge or the 1985 VA 
examination.  The contemporaneous record is silent for 
hearing loss for approximately 17 years after service.

In addition the March 2007 examiner provided a negative 
opinion that was based on an accurate history was accompanied 
by a rationale.  The contemporaneous record and the 
examiner's opinion are more probative than the recent reports 
of a continuity of symptomatology.  Hence the evidence is 
against finding a nexus between the current left ear hearing 
loss and service.  Cf. 38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


